Plaintiff in error, C.H. Dobbs, was convicted on an information charging that he did sell one-half gallon of whisky to one Ira Hamilton, and in accordance with the verdict of the jury he was sentenced to be confined for 90 days in the county jail and to pay a fine of $250. From the judgment rendered on the 15th day of June, 1921, an appeal was perfected by filing in this court on August 4, 1921, a petition in error with case-made. No brief has been filed, and the case, which was submitted on the record, shows that the evidence for the state supports the allegations of the information, and that no evidence was offered on the part of the defense. An examination of the record discloses no merit in this appeal, and the judgment of the trial court is affirmed.
 *Page 1